Citation Nr: 0218839	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  00-18 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 27, 
1993, for the grant of an increased evaluation at any 
level greater than 10 percent including the 60 percent 
evaluation currently in effect for residuals of a shell 
fragment wound (SFW) of the right hip based on clear and 
unmistakable error (CUE) in a March 1976 Department of 
Veterans Affairs (VA) Regional Office (RO) rating 
decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.

This matter comes to the Board of Veterans' Appeals 
(Board) from RO rating decisions.

On December 7, 2000, the veteran's motion to advance his 
case on the Board docket was granted pursuant to 38 U.S.C. 
§ 7107 and 38 C.F.R. § 20.900(c).

In a January 2001 decision the Board awarded an earlier 
effective date of June 28, 1991, for the grant of a 100 
percent evaluation for post-traumatic stress disorder 
(PTSD).  The Board denied the issues of entitlement to a 
disability rating greater than 30 percent for PTSD prior 
to June 28, 1991, and a disability rating greater than 60 
percent for residuals of shell fragment wounds of the 
right hip.  

To ensure full compliance with due process requirements 
the Board remanded the issue of entitlement to an 
effective date earlier than May 27, 1993 for the 
assignment of an increased evaluation of 60 percent for 
residuals of a SFW of the right hip (previously claimed as 
entitlement to a disability rating greater than 10 for 
residuals of SFW of the right hip prior to May 27, 1993) 
based on CUE in a March 1976 RO rating decision.  

The Board referred the separately raised issues of 
entitlement to service connection for burn scars of the 
right hip and gluteal area as secondary to SFW's and 
entitlement to special monthly compensation (SMC) on 
account of being housebound to the RO for formal 
adjudicatory action.

In October 2002 the RO appears to have granted a separate 
noncompensable evaluation for service connection residuals 
of SFW and related burn scars of the right hip and gluteal 
area effective November 19, 1998.  Also, the RO granted 
entitlement to SMC under 38 U.S.C. 1114, subsection(s) and 
38 C.F.R. § 3.350(i).

Following compliance with due process procedures the case 
is once more before the Board for appellate consideration 
of entitlement to an effective date earlier than May 27, 
1993 for the assignment of an increased 60 percent 
evaluation for residuals of a SFW of the right hip based 
on CUE in a March 1976 RO rating decision.  

The Board notes that in November 2002 the veteran 
expressed disagreement with the October 2002 RO rating 
decision.  Since this matter has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Also, in reviewing the veteran's November 2002 statement 
it appears that he essentially claiming entitlement to an 
effective date earlier than June 28, 1991 for the 
assignment of a 100 percent evaluation for PTSD granted by 
the Board in January 2001.  He submitted a copy of 
September 1976 VA insurance letter showing he was found 
totally disabled for insurance purposes, only.  He also 
submitted a copy of an October 1976 Social Security 
Administration (SSA) award letter notifying him of the 
award of disability benefits effective August 1976.  

The veteran may file a motion asking the Board to 
reconsider its January 8, 2001 decision wherein it awarded 
an earlier effective date of June 28, 1991, but no 
earlier, for the grant of a 100 percent evaluation for 
PTSD if he believes the Board committed an obvious error 
of fact or law in its decision with respect to such issue.  
See 38 C.F.R. § 20.1000.  

The Board's present jurisdiction is strictly limited to 
the procedurally developed issue of entitlement to an 
effective date earlier than May 27, 1993 for the grant of 
an increased 60 percent evaluation for residuals of a SFW 
of the right hip based on CUE in a March 1976 VARO rating 
decision.  





FINDINGS OF FACT

1.  In an unappealed March 1976 rating decision the RO 
denied entitlement to a disability evaluation greater than 
10 percent for residuals of a SFW of the right hip.

2.  The correct facts as they were known at the time of 
the unappealed March 1976 RO rating decision were before 
the adjudicators.

3.  The unappealed RO rating decision in March 1976 did 
not contain any kind of error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.

4.  The March 1976 rating decision in which the RO denied 
entitlement to a disability rating greater than 10 percent 
for residuals of a SFW of the right hip is final.

5.  A June 13, 1990 VA medical record was essentially 
construed by the RO as representing a reopened claim of 
entitlement to an increased evaluation for residuals of a 
SFW of the right hip; prior to that time, the medical 
evidence of record primarily referred to disabilities 
other that service-connected residuals of SFW of the right 
hip; there was no pertinent evidence suggestive of an 
informal or formal claim of an creased evaluation for 
service-connected right hip disability. 

6.  A November 19, 1998, special VA orthopedic examination 
report with medical opinion, first factually demonstrated 
an increase in overall service-connected SFW disability of 
the right hip primarily manifested by an associated 
pronounced intervertebral disc syndrome of the lower back 
area including the right sacroiliac region. 

7.  In March 1999, the RO liberally construed reasonable 
doubt in the veteran's favor by assigning May 27, 1993 as 
the effective date for the grant of an increased 60 
percent evaluation for service-connected residuals of SFW 
of the right hip; prior to that time the record lacked 
competent medical evidence demonstrating symptomatology 
exclusively related to service-connected SFW disability of 
the right hip warranting an increased evaluation at any 
level greater than 10 percent and inclusive of the 
currently assigned 60 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date, prior to May 27, 1993 
for the grant of an increased evaluation at any level 
greater than 10 percent including the 60 percent 
evaluation currently in effect for residuals of a SFW of 
the right hip based on CUE in a March 1976 RO rating 
decision have not been met.  38 U.S.C.A. §§  5107, 5110, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(a), 
3.400(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show treatment for 
superficial abrasions of the right hip, buttock and back 
area sustained when a fire occurred in the magazine area 
and an explosion blew him across the deck thereby causing 
multiple injuries.

On objective examination a long superficial vertical 
lacerated wound over the right gluteal region was noted 
along with ecchymosis of the greater part of the right 
gluteal region, extending across the lumbar spine with 
marked tenderness of the muscles.  It was noted that the 
large contusion covered about 1/2 the area of the right 
buttock and that the shrapnel wounds of the back were 
superficial.  The shrapnel wounds were dressed with sulfa 
powder.  A medical board report in April 1945 found the 
veteran unfit for further military service due to an 
unrelated disability.


In July 1945 the RO granted service connection for 
disabilities including wounds of the right hip in 
accordance with prevailing laws and regulations in effect.  
A postservice VA examination was requested for further 
evaluation of residuals of service-connected disabilities. 

An initial postservice VA examination report in March 1946 
revealed a 6 inch scar in the right hip area.  Also noted 
was right sacroiliac region tenderness and pain on 
palpation that was aggravated by bending over.  It was 
noted that sacroiliac sprain was an important part of the 
veteran's disability.  A neurologic examination was 
negative.  Pertinent diagnosis was multiple wounds 
including the right hip and sacroiliac sprain.

An unappealed May 1946 rating decision shows the RO 
assigned a compensable evaluation of 10 percent for 6 inch 
scar of the right hip with residual contusions of the 
buttock and lumbar spine under the rating schedule in 
effect.  Service connection was denied for sacroiliac 
sprain.  

In May 1946 the RO notified the veteran that his service-
connected shrapnel scar of the right hip was considered 10 
percent disabling and that right sacroiliac sprain was not 
considered a disability within the meaning of the law.  

An unappealed December 1946 rating decision shows that the 
RO confirmed and continued the 10 percent evaluation for 
service connected shrapnel scar (6 inch) of the right hip 
with residual contusions of the buttock and lumbar spine 
by analogy to sacroiliac injury and weakness under 
Diagnostic Code 5294 of the VA 1945 Rating Schedule which 
went into effect April 1, 1946, see 38 U.S.C. § 736 
(1946).  (The disability was previously rated under the 
United States Veterans' Administration Schedule for Rating 
Disabilities (2nd edition, Public, No. 2, Seventy-third 
Congress, March 20, 1933).

A May 1947 VA examination report shows the presence of a 
superficial shrapnel scar of the right hip.  An oval 
grafted area measuring 3 inches by 2 inches at the right 
supraspinatus region was noted as was a rectangular area 
measuring 3 inches by 2 inches on the right back (skin 
graft taken.).  Definite tenderness was noted over the 
right sacroiliac region but without limitation of motion.  

An August 1948 VA examination report revealed a 5 inch 
shrapnel scar on the right buttock which had practically 
disappeared but was still evident and freely movable and 
without underlying tissue damage.  No limitation of motion 
was noted.  Diagnosis was residual of a superficial 
shrapnel wound of the right buttock still present but well 
healed.  No limitation of motion was noted.  Residual pain 
in the right sacral area was noted.  

An August 1949 VA examination report shows the back 
demonstrated no evidence of paravertebral muscle spasm or 
impairment of spinal motion in any direction.  Straight 
leg raising elicited no pain.  No evidence of any lumbar 
region contusion was noted.  However the examiner stated 
that there was considerable "subjective" tenderness on 
palpation and pressure over the right sacroiliac region.  
It was noted that the veteran had given a history of being 
thrown across a deck when a magazine exploded aboard ship.  
A well-healed and non-symptomatic 6 inch superficial scar 
was noted over the right buttock area.  The examiner 
indicated it was evident that the veteran was overly 
concerned about his injury and nervousness was due to it.  
The examiner noted that it was apparent that there was a 
considerable overlay present the veteran's case.  
Pertinent diagnosis was sacroiliac sprain.   

In unappealed RO rating decisions of August 1949 through 
August 1957, the RO essentially confirmed and continued 
the 10 percent evaluation in effect for residual of SFW of 
the right hip by analogy under Diagnostic Code 5294.  The 
disability was considered static.  

In November 1975 the veteran filed a reopened claim of 
entitlement to an increased evaluation for service-
connected right hip disability.  He submitted private 
medical statements in support of his claim.  

A September 1975 private medical statement from BAT, DO, 
noted intermittent treatment for the past two years for a 
low back injury.  It was noted that the condition would 
most likely stay with him over the years and require 
further treatment.  

In a September 1975 medical statement Dr. LSK reported 
treating the veteran for chronic lumbar strain and right 
sacroiliac strain on and off from January 1965 to June 
1967.  He opined that this was a recurrent problem of a 
permanent nature. 

A December 1975 VA clinical record shows that the veteran 
was authorized a lumbosacral support.  

Also submitted was a January 9, 1976 follow-up statement 
from Dr. BAT.  He noted treating the veteran periodically 
since September 1973 for severe low back and right hip 
discomfort.  It was noted as history that many years 
earlier the veteran had a war injury to that area, and as 
he grew older, he was experiencing more difficulty as a 
result of the injury.  It was noted that he had a mild 
lumbar scoliosis which was aggravated by the tissue damage 
to the hip and sacroiliac area.  Currently he did not 
achieve complete relief even with a corset.  It was 
thought that his condition would deteriorate as time 
passed.   

A January 20, 1976 VA special surgical examination report 
shows the veteran was described as well developed and in 
no acute distress.  The lower back and buttocks revealed a 
slightly irregular, whitish and well-healed vertical scar 
measuring 4 1/2 inches in length over the right buttock at 
the lateral aspect of the gluteus maximus muscle.  There 
was no adherence to underlying structure.  There was no 
depression of the scar.  There were no subcutaneous 
foreign bodies. There was no atrophy of the gluteus 
muscles.  There was no atrophy of the muscles of the right 
lower extremities.  There was slight tenderness to 
palpation over the scar and lateral buttocks area.  Some 
tenderness to palpation was noted over the spinous process 
of the lower lumbar and upper sacral vertebrae.  There was 
no pelvic tilt. There was essentially no limitation of 
motion of the back at the dorsal lumbar spine level.  

Sensory examination was negative.  Diagnosis was residuals 
of a SFW of the right hip area with residuals of contusion 
of the buttock and lumbar region with hypertrophic 
arthritic changes, symptomatic.

However, on x-ray, it was shown that the right apophyseal 
joint at the lumbosacral level only showed little 
sclerotic margins.  Except for these sclerotic changes, 
the lumbosacral spine, pelvis and hips were unremarkable.

In an unappealed March 1976 rating decision the RO 
confirmed and continued the 10 percent rating for 
residuals of a SFW of the right hip by analogy under 
Diagnostic Code 5294 (sacroiliac weakness and injury).  
The veteran was notified of the decision but he did not 
file a timely appeal with respect to such issue. 

Subsequently received VA clinical records date between 
approximately 1976 to 1988, and primarily refer to 
treatment for disabilities other than service-connected 
SFW disability of the right hip.  Disabilities treated 
included bronchial asthma, acute and chronic anxiety and 
duodenal ulcer. 

At a hearing before a hearing officer at the RO on 
September 14, 1989, the issue on appeal was noted as 
service-connection for left ear hearing loss.  No 
significant mention was noted with respect to service-
connected right hip disability.  The veteran indicated 
that he was considered disabled by the SSA for disability 
other than service-connected SFW of the right hip.  

In April 1990 the Board addressed the issue of service 
connection for left ear hearing loss.  Also, the Board 
acknowledged that in September 1989, the veteran testified 
at length with respect to other disabilities.  The Board 
noted that if the veteran wished to pursue other issues, 
he should contact the RO.

The record is silent until a VA hospital record dated June 
13, 1990 was subsequently added to the record.  The record 
revealed treatment for herpetic neuralgia, cardiomyopathy 
and asthma.

An October 10, 1990 VA hospital record noted treatment for 
post herpetic neuralgia.  A January 2, 1991 VA hospital 
record shows the veteran was given a pain block for post 
herpetic neuralgia.

In June 1991 the RO indicated that current rating action 
arose from the receipt of VA medical records dating 
between approximately June 13, 1990 and January 2, 1991 
which were accepted as an informal claim of entitlement to 
increased evaluation for pertinent service-connected 
disability.  The RO then determined that the medical 
records did not indicate treatment for service-connected 
SFW disability of the right hip.  The veteran was notified 
of the denial of an increased rating for his service-
connected SFW disability.

Subsequently added to the claims file were VA clinical 
records dating between approximately 1989 and 1992 
referring to treatment for other than service-connected 
SFW disability of the right hip to include unremitting 
pain due to herpes zoster and post herpetic neuralgia, 
chronic thoracic pain due to post herpetic neuralgia, 
steroid dependent asthma, viral myocarditis with 
cardiomyopathy, atrial fibrillation, congestive heart 
failure, anxiety, and chronic obstructive pulmonary 
disease.   

Received on approximately June 23, 1993, was a private 
medical statement dated December 10, 1992, from DJC, DC.  
He noted having treated the veteran since 1983.  It was 
noted that the veteran's primary problem was continuing 
and worsening pain and discomfort in the lumbosacral area 
and in the area of right sciatic notch.

In a statement dated in late1998 the veteran noted that he 
was submitting medical records from Dr. H, regarding 
treatment of lumbar strain and pain.  Also, he noted that 
he was unable to provide the medical records from Dr. C, 
because he had retired from practice and his present 
location was unknown.

Received in late 1998 was an undated private medical 
statement from MH, DC, with attached treatment records 
dating between approximately mid 1997 and late 1998.  MH, 
DC, noted treating the veteran for chronic lumbosacral 
problems which the veteran related to an injury in 
service.  It was noted that Dr. C had treated the veteran, 
for the last 15 years.  The veteran last saw Dr. C, in the 
middle of 1996.  

An examination report of June 1998 from BS, MD, 
essentially showed the veteran was referred for re-
evaluation of a back condition stemming from a war injury.

A November 19, 1998 VA orthopedic examination report shows 
the examiner reviewed the veteran's claims folder that 
contained all of his military records.  The veteran 
primarily complained of chronic severe pain in the right 
hip and in the right side of the lower back.  Impression 
revealed symptomatic degenerative arthritis of the 
lumbosacral spine, symptomatic advanced degenerative disk 
disease of the lumbosacral spine, symptomatic advanced 
degenerative arthritis of the right sacroiliac joint and 
symptomatic degenerative arthritis of the right hip.

The examiner opined that this veteran's current severe 
symptoms were related to an incredibly damaged right 
sacroiliac joint.  It was noted that both sacroiliac 
joints were seen on the X-rays of the lumbosacral spine.  
The left sacroiliac joint was entirely within normal 
limits compared with the right sacroiliac joint that 
showed advanced degenerative arthritic changes.  

The X-rays of the right hip revealed degenerative changes 
consistent with the veteran's age.  However, his complaint 
seemed to be based clearly relative to the area of the 
right sacroiliac joint.  The examiner noted that the 
clinical findings and X-ray findings supported his 
impression that the changes in the right sacroiliac joint 
were directly related to the injuries which the veteran 
sustained in combat during World War II.

Subsequently received were VA outpatient treatment records 
dating between approximately February 1996 and November 
1998.

Information from SSA in January 1999 shows that according 
to their records the veteran was awarded disability 
benefits effective August 1976, with onset of disability 
effective February 14, 1976. (The specific disabilities 
upon which the award was based were not mentioned).  It 
was noted that based upon his attaining age 65 in June 
1985, his benefits were converted from disability benefits 
to retirement benefits.  It was noted that in the early 
1990's his SSA claims folder with pertinent records 
requested from VA was destroyed as part of SSA's regular 
files maintenance procedures since his disability 
information was no longer considered relevant.

In March 1999 the RO granted an increased 60 percent 
evaluation for residuals of a SFW of the right hip under 
Diagnostic Code 5293 effective May 27, 1993, the date of 
receipt of the veteran's notice of disagreement.  (The 
record indicates that the RO had granted the veteran an 
extension to June 25, 1993, within which to appeal the 
June 1991 decision due to the unavailability of his claims 
file.).  It was noted that although range of motion of the 
right hip would not warrant an increase, his symptoms were 
being evaluated under Diagnostic Code (5293) which more 
completely represented his overall disability picture 
along with the application of reasonable doubt resolved in 
his favor.

Received in January 2002 was a copy of a September 1976 
letter from the VA Center in Philadelphia, PA noting the 
veteran was considered totally disabled for "insurance" 
purposes, and entitled to waiver of premiums.  Also 
submitted was a copy of an October 1976 SSA award 
certificate showing the grant of disability benefits 
effective November 1976.  No pertinent disability was 
mentioned.

A June 2002 VA muscle examination report was added to the 
record.  There is no indication that the claims file was 
made available to and reviewed by the examiner.  The 
examiner noted that muscles involved were most likely 
muscle group XVII, gluteus maximus and muscle group XIII, 
the posterior thigh, hamstrings, and biceps femoris.  He 
noted that after such a period of time scars would be 
almost invisible.  He noted that he would make a report.  
Photographs of the affected area were apparently made in 
connection with the examination.  


A June 2002 VA scar examination report referred to both 
residual SFW and burn scars secondary to SFW's essentially 
of the right hip and gluteal region.


Criteria

In March 1976 the RO denied entitlement to a disability 
evaluation greater than 10 percent for residuals of SFW of 
the right hip.  When an issue has been previously denied 
by the RO, such claim may not be reopened and allowed in 
the absence of new and material evidence.  38 U.S.C.A.  §§ 
5108, 7105 (West 1991) (formerly 38 U.S.C.A. § 4005); 38 
C.F.R. § 3.156(a) (2002).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed and amended.  
38 C.F.R. § 3.105(a) (2002).

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400.  The effective date of compensation based 
on new and material evidence received after a final 
disallowance, is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii)(2002).

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that 
an increase in disability had occurred, if claim is 
received within one year from such date; otherwise, date 
of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2002).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151 (2002).  A claim by a veteran for compensation may 
be considered to be a claim for pension; and a claim for 
pension may be considered to be a claim for compensation.  
Id. 38 C.F.R. § 3.151(a) (2002).

In accordance with 38 C.F.R. § 3.157(b)(1(2002) the date 
of outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.

Evidence from a private physician or lay man will be the 
date of receipt of such evidence when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157(b)(2) (2002).

When evidence is received from State and/or other 
institutions submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records and transcripts of records will 
be accepted as the date of receipt of a claim if received 
from State, county, municipal, recognized private 
institutions or other Government hospitals.  38 C.F.R. § 
3.157(b)(3)(2002).

In a precedent opinion the VA General Counsel held the 
following:

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), where a veteran files a claim for increased 
rating alleging an increase in disability within one year 
prior to receipt by VA of the claim and a VA examination 
or other medical evidence subsequently submitted 
substantiates an increase in disability, the effective 
date of the award of increased disability compensation is 
the date as of which it is ascertainable based on all of 
the evidence of record that the increase occurred.

Section 3.400(q)(1)(i) of Title 38, Code of Federal 
Regulations is applicable to a claim for increased rating 
based upon new and material evidence submitted prior to 
expiration of the appeal period or before an appellate 
decision is issued.

When new and material evidence is submitted with in the 
appeal period or prior to an appellate decision with 
regard to a claim for increased rating, the effective date 
for any increased rating is the date on which the facts 
established the increase in disability occurred or the 
date of the original claim for increase, whichever is 
later. However, if the facts establish that the veteran's 
disability increased within one year prior to receipt by 
VA of the original claim for increased rating, the 
effective date of the increase is the date on which the 
increase in disability occurred. VAOPGCPREC 12-98.

The United States Court of Appeals for Veterans Claims 
(CAVC) held in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all the communications 
that can be interpreted as a claim for increased rating, 
as well as all the evidence of record and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  
Regulatory provisions expressly stipulate that the 
effective date for an evaluation and award of a claim for 
increase shall be fixed in accordance with the facts 
found, and is the earliest date of which it is factually 
ascertainable that an increase in disability had occurred 
if the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that evidence in a claimant's file which 
demonstrates that an increase in a disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Hazzard v. Brown, 4 Vet. App. 254, 258 
(1993).

Error in the prior RO rating adjudication of a claim 
exists when, for example, the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 
313 (1992).

CUE is the type of error which, had it not been made, 
would have manifestly changed the outcome at the time it 
was made; it is error which is undebatable, so that it can 
be said that reasonable minds can only conclude that the 
original decision was fatally flawed at the time it was 
made.  Russell, 3 Vet. App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the CAVC 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its 
interpretation of the facts is not to be of the type of 
administrative reversible error under 38 C.F.R. § 
3.105(a).  

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication 
does not provide a basis to find the VA committed 
administrative error during the adjudication process.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); 
Robbie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).

The CAVC proposed a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied,



(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
342, 242, 245 (1994) quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) ( en banc).

Also, if a claimant wishes to raise CUE, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would 
be CUE on its face, persuasive reasons must be given as to 
why the result would have been manifestly different but 
for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober , 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is cognizant of the fact that the veteran's 
claim of entitlement to an effective date earlier than May 
27, 1993 for the assignment of an increased evaluation of 
60 percent evaluation for residuals of a SFW of the right 
hip is primarily based on an allegation of CUE in a March 
1976 VA RO rating decision.

Importantly, the provisions of the VCAA are not applicable 
to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the holding in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) has no application in this case.

In a November 2002 statement (page 1 and bottom of page 
3), the veteran claims that the February 2002 supplemental 
statement of the case (SSOC) regarding the issue on appeal 
was erroneous and inadequate because it overlooked 
pertinent private medical evidence from BAT, DO, and a 
December 1975 VA clinical record.  He submitted personal 
copies of such medical records as well.  He requests that 
his case be remanded to the RO for inclusion of such 
evidence in a SSOC.  

The Board notes that the SOC/SSOC must be complete enough 
to allow an appellant to present written and/or oral 
argument before the Board.  See 38 C.F.R. §§ 19.29, 19.31.  
The SSOC of February 2002 satisfied the regulatory 
requirements since the veteran had full knowledge of the 
documents which he claimed were omitted from the February 
2002 SSOC.  Any omission of the claimed documents is not 
more than harmless error.  Since there is no prejudice 
shown to the claimant the Board finds that remanding this 
case to the RO solely for reissuance of a SSOC citing to 
such evidence would serve no useful purpose at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Earlier effective date based on CUE

Importantly, the Board points out that the rating actions 
dating between approximately July 1945 and August 1957 in 
which the RO granted service connection for residuals of 
SFW of the right hip evaluated as 10 percent disabling by 
analogy to sacroiliac injury and weakness under Diagnostic 
Code 5294 are final.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 
1008 and 1009; effective January 25, 1936, to December 31, 
1957; see also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104 (2002).  

As there were no underlying identifiable muscle, bone or 
nerve injuries noted in service or on the postservice VA 
examinations, the criteria for rating muscle injuries due 
to gunshot wounds or other trauma or nerve injury as 
contemplated under the Rating Schedule were not considered 
applicable.  Rather, the manifestations of the veteran's 
residual SFW disability were considered best rated by 
analogy to sacroiliac injury and weakness under Diagnostic 
Code 5294.  

In this case the veteran specifically directs his claim of 
CUE to the March 1976 rating decision in which the RO 
denied entitlement to a disability rating greater than 10 
percent for residuals of SFW of the right hip under 
Diagnostic Code 5294.  




Also, while a 10 percent evaluation may be assigned under 
Diagnostic Codes 7803 and 7804 for scars that are poorly 
nourished with repeated ulceration or superficial, tender 
and painful on objective demonstration, scars may also be 
rated on limitation of function of an affected part under 
Diagnostic Code 7805.  Importantly, the assignment of 
separate ratings for the same manifestations under 
different diagnoses is precluded under the provisions of 
38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5294, for 
sacroiliac injury and weakness, in effect at that time, a 
10 percent evaluation may be assigned for characteristic 
pain on motion.  A 20 percent evaluation is warranted 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A maximum 40 percent evaluation requires severe 
sacroiliac injury and weakness manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in 
a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
the joint space.  Moreover, lumbosacral strain under 
Diagnostic Code 5295 is evaluated as sacroiliac injury and 
weakness Diagnostic Code 5294. 

The Board notes that the veteran's primary argument 
appears to merely represent a request for readjudication 
of the claim on the merits addressed by the RO in 1976.  
This is not the purpose of a review based upon CUE.  The 
Board points out that a review for CUE in a prior RO 
rating decision must be based on the record and the law 
that existed when that decision was made.  

Also, the veteran's arguments of CUE in the RO's March 
1976 decision based upon medical findings or other 
documents dated thereafter are irrelevant and not for 
consideration with respect to the current claim.  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent 
to the RO decision challenged, there has been a change in 
the interpretation of the statute or regulation.  

The Board points out that the CAVC's determinations in 
such cases as Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
were not in existence in 1976.  The CAVC itself was not in 
existence.  Rather, the panel of the RO rating board that 
reviewed the claim in 1976 included a medical member whose 
expertise was part of the decision making process.

Focusing on the available evidence on file at the time of 
the March 1976 rating decision, the Board notes that the 
veteran filed a reopened claim for an increased disability 
evaluation for service-connected residuals of SFW of the 
right hip in November 1975.  Prior to that time, his 
service connected SFW disability of the right hip was 
evaluated as 10 percent disabling and considered static in 
nature and non-productive of any significant 
musculoskeletal impairment.  A VA medical opinion 
indicated that his complaints of pain were subjective in 
nature and related to considerable overlay as opposed to 
any pertinent underlying organic pathology.  

In support of his reopened claim in November 1975, the 
veteran submitted private medical statements referring to 
treatment for low back and hip discomfort which he related 
to war injuries.  No pertinent examination findings were 
reported.  A December 1975 clinical record shows 
authorization for a lumbosacral support.  

In response to the above cited evidence the RO afforded 
the veteran a special VA surgical examination in January 
1976, in order to determine the extent and degree of 
severity of his service-connected SFW disability of the 
right hip.  The examination findings essentially failed to 
reveal any associated significant impairment of an 
orthopedic/muscular or neurologic nature.  The veteran was 
in no acute distress.  

Lower back and buttocks scarring was well-healed with no 
adherence to underlying structure.  There was no 
depression of the scar.  There were no subcutaneous 
foreign bodies.  There was no atrophy of the gluteus 
muscles.  There was no atrophy of the muscles of the right 
lower extremities.  No limitation of motion of the back at 
the dorsal lumbar spine level was noted.  There was no 
evidence of associated limitation of motion of the right 
hip.  There was no pelvic tilt.  



Sensory examination was negative.  Only slight tenderness 
to palpation over the scar and lateral buttocks area and 
some tenderness to palpation over the spinous process of 
the lower lumbar and upper sacral vertebrae was noted.

The clinical evidence was consistent with and supported 
the finding that the entire evidentiary record clearly 
established the fact that the overall symptoms of service-
connected residuals of SFW disability of the right hip 
were adequately contemplated within the 10 percent 
evaluation based on characteristic pain on motion under 
Diagnostic Code 5294 .  It is readily apparent that the 
RO's action was within the bounds of sound judgmental 
discretion, regardless of whether or not some adjudicators 
might have reached a different result.  All clinical data 
were before the RO when it considered the case.  The 
veteran's pain was contemplated within the rating 
criteria.  

The pertinent symptoms expressed or manifested represented 
no more than a continuation of a static disability 
picture.  Moreover, the pertinent medical evidence of 
record contemporaneous with the RO's 1976 decision was 
without any competent medical finding of significant 
employability impairment attributed to service-connected 
SFW disability of the right hip.  The veteran at that time 
was not shown to have contended otherwise.  

The copies of a September 1976 VA insurance letter showing 
he was found totally disabled for insurance purposes, only 
and an October 1976 SSA award letter notifying him of the 
award of disability benefits effective August 1976 were 
just recently added to the record and are of no probative 
value especially in light of the fact that they are silent 
for mention of a pertinent service-connected SFW 
disability.  

Clearly, veteran's argument merely disputes the weighing 
and evaluation of the evidence that cannot form a valid 
basis for CUE.




The Board notes that the veteran's claim fails to cite any 
pertinent laws, regulations or controlling case law that 
was not followed by the RO in 1976.  In this regard it is 
noted that nonspecific allegations of failure to follow 
regulations or failure to give due process or any other 
general non-specific allegations of error are insufficient 
to satisfy the requirement of CUE.  

Clearly, the correct facts of record as they were known at 
the time of the RO's March 1976 rating decision failed to 
demonstrate undebatable symptomatology required for a 
disability rating at any level greater than 10 percent.  

The Board notes that the substance of the veteran's 
argument appears to be based on disagreement as to the 
evaluation of the evidence and how the relevant facts were 
weighed by the RO in 1976.  The Board points out that any 
argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not give rise to the 
level of CUE as that term has come to be defined.

Clearly, the statutory and regulatory provisions extant at 
the time of the RO decision in March 1976 were correctly 
applied and it has not been otherwise shown.  Moreover, 
the facts as they were known at the time of the RO 
decision in March 1976 were correct and it has not been 
shown otherwise.  All pertinent documentary evidence was 
considered by the RO in 1976 and no relevant document or 
law and regulation was overlooked.

The correct facts as stated in this case as they were 
known to the RO in March 1976, lack evidence of an error 
such that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.





The Board notes that the provisions of reasonable doubt 
under 38 C.F.R. §§ 3.102 and 4.3 as well as the provisions 
of 38 C.F.R. § 4.7 regarding the higher of two evaluations 
are not for consideration in CUE claims.  The veteran's 
reference to 38 U.S.C.A. § 1151(b) and 38 C.F.R. 
§ 3.156(b) are not applicable.  

After review of the evidence of record, the Board 
concludes that the veteran has not set forth allegations 
that would support a conclusion that there was CUE within 
the March 1976 decision by the RO.  He has not set forth 
any basis for a finding of error or any indication why the 
result of this decision would have been different but for 
an alleged error.  

Accordingly, the March 1976 rating decision is final.  
U.S.C.A.  §§ 5108, 7105 (West 1991) (formerly 38 U.S.C.A. 
§ 4005); 38 C.F.R. § 3.156(a).  Importantly, new and 
material evidence was not received prior to the expiration 
of the appeal period.  See, Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).  A VA clinical notation from the 
prosthetic treatment center dated July 6, 1976 lacks any 
probative value.

In fact, the record is nonrevealing until the RO liberally 
reopened the veteran's claim for an increased evaluation 
for service-connected residuals of SFW's of the right hip 
on June 13, 1990 based on the receipt of VA medical 
records.  Such records did not contain any pertinent 
mention of service-connected right hip disability.  

Importantly, prior to that time, the record lacked 
pertinent evidence suggestive of either an informal or 
formal claim for an increased evaluation for service-
connected right hip disability and the medical evidence 
primarily referred to disabilities other that service-
connected residuals of SFWs of the right hip.  





Moreover, there was no competent evidence showing 
symptomatology solely associated with service-connected 
SFW disability that warranted a rating greater than 10 
percent at any level.  

Significantly, the Board notes that following the receipt 
of the veteran's reopened claim in June 1990, it was not 
until November 19, 1998, the date of a special VA 
orthopedic examination report with medical opinion that it 
was first factually ascertainable that his overall 
service-connected SFW disability of the right hip also 
contemplated a pronounced intervertebral disc syndrome of 
the lower back area including the right sacroiliac 
warranting the assignment of an increased 60 percent 
evaluation.  

The RO liberally construed reasonable doubt in the 
veteran's favor by assigning May 27, 1993 as the effective 
date for the grant of the increased 60 percent evaluation.  

The Board notes that prior to May 27, 1993, the record 
clearly lacks competent medical evidence distinguishing 
symptomatology solely related to service-connected SFW 
disability warranting an evaluation greater than 10 
percent at any level inclusive through the 60 percent 
evaluation currently assigned.  In view of the foregoing 
and in light of the pertinent regulations cited above, it 
is apparent that there is no basis upon which to grant an 
effective date earlier than May 27, 1993 for the 
assignment of a disability rating at any level greater 
than 10 percent including the 60 percent rating currently 
in effect for residuals of SFW's of the right hip.  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than May 27, 1993 
for the assignment of an increased evaluation greater than 
10 percent at any level including the 60 percent 
evaluation currently in effect for residuals of a SFW of 
the right hip based on CUE in a March 1976 VARO rating 
decision is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

